           Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 (BALTIMORE DIVISION)

DIANA HANSON                           *
654 211 Street
Pasadena, Maryland 21122               *

       and                             *

JAMES HANSON                           *
654 211 Street
Pasadena, Maryland 21122               *

       Plaintiffs                      *       Case No.: 1:21-CV-01807

v.                                     *

AZIYO BIOLOGICS, INC.                  *
251 Little Falls Drive
Wilmington, DE 19808                   *

       and                             *

MEDTRONIC, PLC                         *
251 Little Falls Drive
Wilmington, DE 19808                   *

       and                             *

MEDTRONIC USA, INC.                    *
251 Little Falls Drive
Wilmington, DE 19808                   *

       and                             *

MEDTRONIC, INC.                        *
251 Little Falls Drive
Wilmington, DE 19808                   *

       Defendant.                      *

*      *       *     *   *    *    *   *    *    *    *                  *   *
                    COMPLAINT AND DEMAND FOR JURY TRIAL




                                           1
         Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 2 of 15



       Plaintiffs, by and through their attorneys, Roy L. Mason, Zachary E. Howerton, and the

law offices of Smouse & Mason, LLC, hereby sue Defendant, and for cause state:

                                      INTRODUCTION

1.     This action seeks to recover damages for the personal injuries suffered by DIANA

       HANSON, which were the direct and proximate result of the wrongful conduct of AZIYO

       BIOLOGICS, INC., MEDTRONIC, PLC, MEDTRONIC USA, INC., and MEDTRONIC,

       INC. in connections with the research, testing, design, development, manufacture,

       production, inspection, labeling, advertisement, marketing, promotion, sale, and

       distribution of FiberCel Fiber Viable Bone Matrix (“FiberCel”).

                         PARTIES, JURISDICTION, AND VENUE

2.     Plaintiff DIANA HANSON (“Plaintiff”) is and at all relevant times was a resident of the

       State of Maryland, residing in Anne Arundel County, Maryland.

3.     Plaintiff JAMES HANSON (“Plaintiff”) is and at all relevant times was a resident of the

       State of Maryland, residing in Anne Arundel County, Maryland and is married to Plaintiff

       Diana Hanson..

4.     Defendant AZIYO BIOLOGICS, INC. (“Aziyo”) is a Delaware corporation, whose

       registered agent for services of process is Corporation Service Company, 251 Little Falls

       Drive, Wilmington, Delaware 19808. Aziyo’s principal place of business is located at

       12510 Prosperity Drive, Suite 370, Silver Springs, Maryland 20904.

5.     Aziyo sells a variety of medical products, including implantable electronic devices,

       orthopedic and spinal repair products, and soft tissue reconstruction products.




                                                2
         Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 3 of 15



6.     Upon information and belief, Aziyo developed, manufactured, marketed, promoted,

       distributed, supplied and/or sold FiberCel, which was implanted into Plaintiff and which is

       the subject of this complaint.

7.     Defendant MEDTRONIC, PLC, is incorporated in Ireland, having its principal place of

       business at 20 Lower Hatch Street, Dublin, 2, Ireland. MEDTRONIC, PLC’s U.S.

       operational headquarters are located at 710 Medtronic Parkway, Minneapolis, MN 55432-

       5604 USA with a registered agent for service located at Corporation Service Company,

       251 Little Falls Drive, Wilmington Delaware 19808. MEDTRONIC, PLC is the parent

       company of MEDTRONIC, INC. MEDTRONIC, PLC does business throughout the

       United States.

8.     Defendant MEDTRONIC, USA, INC is incorporated in Minnesota, having its principal

       place of business at 710 Medtronic Parkway, Minneapolis, MN 55432-5604 USA with a

       registered agent for service located at Corporation Service Company, 251 Little Falls

       Drive, Wilmington Delaware 19808. MEDTRONIC, USA, INC does business throughout

       the United States.

9.    Defendant MEDTRONIC, INC is incorporated in Minnesota, having its principal place of

       business at 710 Medtronic Parkway, Minneapolis, MN 55432-5604 USA with a registered

       agent for service located at Corporation Service Company, 251 Little Falls Drive,

       Wilmington Delaware 19808. MEDTRONIC, INC does business throughout the United

       States.

10.    MEDTRONIC, PLC, MEDTRONIC, USA, INC, and MEDTRONIC, INC (collectively,

       “Medtronic”) develop therapeutic and diagnostic medical products, and is among the

       world’s largest medical technology, services, and solutions companies.



                                                3
        Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 4 of 15



11.   Upon information and belief, Medtronic was designated as the exclusive U.S. distributor

      of the FiberCel manufactured by Defendant Aziyo.

12.   At all times relevant, Medtronic distributed, supplied, and/or sold FiberCel in Maryland

      which was implanted into Plaintiff and which is the subject of this complaint.

13.   Defendants, at all times relevant to this lawsuit, manufactured, developed, designed,

      marketed, distributed, promoted, supplied, and/or otherwise sold (directly or indirectly)

      FiberCel to various locations for use in surgeries requiring bone grafting, including to Anne

      Arundel Medical Center in Maryland where it was surgically implanted into Plaintiff Diana

      Hanson, causing her to suffer harm as described herein.

14.   This claim arises out of a cervical spine operation performed on Plaintiff Diana Hanson at

      Anne Arundel Medical Center in Anne Arundel County, Maryland on March 24, 2021, in

      which FiberCel was surgically implanted into her body.

15.   This is an action seeking damages in excess of $75,000.00, exclusive of interest, costs and

      attorney’s fees.

16.   Federal subject matter jurisdiction arises out of diversity of citizenship pursuant to 28

      U.S.C. § 1332, as this is a civil action where the matter in controversy exceeds the sum or

      value of $75,000.00, exclusive of interest and costs, and is between citizens of different

      states. In addition, 28 U.S.C. § 1367 provides supplemental jurisdiction for the state law

      claims.

17.   Further, this Court has personal jurisdiction over Defendants because Aziyo and Medtronic

      conduct business in Maryland, purposefully direct or directed their actions toward

      Maryland, and because they have the requisite minimum contacts with Maryland to permit

      the Court to exercise jurisdiction.



                                               4
        Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 5 of 15



18.   Venue in this District is proper under 28 U.S.C. § 1391(b) because the events giving rise

      to the action occurred in Anne Arundel County, located entirely within the geographic

      boundaries for the District of Maryland.

                          FACTS COMMON TO ALL COUNTS
19.   FiberCel Fiber Viable Bone Matrix (“FiberCel”) is made from human tissue consisting of

      cancellous bone particles with preserved cells, combined with demineralized cortical fiber.

      It is engineered to be like natural tissue and is used as a bone void filler in various

      orthopedic and spinal procedures. The allografts contain the scaffold, growth factors and

      cells required for regeneration critical for successful bone formation.

20.   FiberCel is marketed for use in orthopedic and reconstructive bone grafting procedures

      with the use of autologous bone or other forms of allograft bone or alone as a bone graft.

      FiberCel is made with donor tissue and growth factor cells.

21.   On June 20, 2019, Aziyo announced it had signed an exclusive, multi-year distribution

      agreement with defendant Medtronic in the U.S. orthopedic market. According to the

      agreement, Aziyo agreed to manufacture and supply FiberCel to Medtronic for distribution

      through the company’s sales and marketing organization.

22.   On June 2, 2021, the United States Food & Drug Administration (FDA) issued an urgent

      voluntary recall of FiberCel, specifically three products from Donor Lot Number

      NMDS210011: VMB9901, VBM9905, and VBM9910.

23.   Aziyo initiated the voluntary recall in response to reports of patients testing positive for

      Tuberculosis and post-surgical infections following the surgical implantation of FiberCel

      as part of an orthopedic or spinal procedure.




                                                 5
        Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 6 of 15



24.   Tuberculosis (“TB”) is an infectious disease caused by bacteria known as Mycobacterium

      tuberculosis. TB is highly contagious, and mostly impacts the lungs, but can also spread

      through the lymph nodes to other parts of the body, including the kidneys, brain, and spine.

25.   Once mycobacterium tuberculosis is introduced to the body, the bacteria must then

      proliferate within the new host for the host to develop disease. When this bacteria is

      introduced in a surgical wound, the patient is already in an immunocompromised position,

      causing them to have an increased likelihood of developing TB, which can be fatal.

26.   The recall contaminated FiberCel lot contained 154 units delivered to 20 states. The recall

      involves a total of 113 patients, the vast majority of whom are receiving treatment for

      tuberculosis. Eight patients have died after their procedures, although the cause of death is

      still unknown. The Centers for Disease Control and Prevention have identified at least 72

      patients who have exhibited clinical or diagnostic findings consistent with tuberculosis

      infection. 18 units were sequestered by states to prevent further use in surgeries. Aziyo has

      stated that, “[returned] samples of the recalled product tested positive for Mycobacterium

      tuberculosis in PCR analysis by a lab contracted by the CDC.”

27.   Upon information and belief, Anne Arundel Medical Center received multiple

      contaminated units from FiberCel Donor Lot No. NMDS210011, and the contaminated

      units were implanted into multiple patients, including Plaintiff.

28.   Defendant Aziyo has acknowledged that at least one hospital reported post-surgical

      infections in seven of twenty-three patients that received FiberCel from Donor Lot No.

      NMDS210011. At least four patients that have received FiberCel from this Donor Lot have

      tested positive for Tuberculosis.




                                                6
        Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 7 of 15



29.   This recall acknowledged that viruses and bacteria, including Tuberculosis, can be

      transplanted into patients along with the FiberCel product.

30.   Plaintiff Diana Hanson underwent a cervical spine surgery on March 24, 2021 at Anne

      Arundel Medical Center in Maryland.

31.   Plaintiff Diana Hanson’s surgery included bone grafting, utilizing FiberCel from Donor

      Lot Number NMDS210011.

32.   Unbeknownst to Plaintiff or her physicians at the time of her surgery, the FiberCel

      implanted into Plaintiff was contaminated with tuberculosis.

33.   Following the procedure, the surgical wound became infected and required two additional

      procedures to clean the wound and enhance healing. The wound cultures did not grow any

      identifiable bacteria.

34.   On June 6, 2021, Diana received a call from Dr. Chad Patton, MD informing his patient

      that the Hospital had received notice of the FiberCel recall and that contaminated product

      had been used in Diana’s surgery.

35.   This call was followed by a letter on June 10, 2021 from Luminis Health and the Chief

      Medical Officer notifying Diana that the Hospital was working with the Maryland

      Department of Health and the Centers for Disease Control and Prevention (CDC) to

      determine the best treatment options and that both agencies would be involved in

      developing a treatment plan for her.

36.   Diana had blood work that tested positive for the TB antibodies. She had been exposed to

      TB. The chest X-Rays remained clear.

37.   The Plaintiff is continuing to be treated as though she has active tuberculosis and taking

      four prescribed medications, 12 pills every day, to actively manage her condition. Diana



                                               7
        Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 8 of 15



      has experienced the significant side effects of nausea, vomiting, and headache which

      accompany this medication.

38.   Plaintiff also requires constant monitoring of her liver function as the TB medication can

      cause liver toxicity. This requires routine bloodwork to monitor the liver function and her

      postoperative response to the mediation.

39.   Plaintiff is experiencing significant neck pain requiring pain medication. The surgeon has

      told her that he is uncertain what the cause of the pain may be as they have not had to

      address this type of contamination before and so they are “flying blind” in deciding how to

      address the situation.

40.   Diana will require revision surgery to remove the contaminated FiberCel product and to

      insert a new bone matrix free from contamination.

41.   Plaintiff’s revision surgery will subject her to much greater risks of complication than she

      had before the initial surgery.

42.   Plaintiff’s diagnosis of potential tuberculosis will continue to require extensive and

      invasive medical protocols to monitor her clinical status and manage the manifestation of

      this disease.

43.   Plaintiff would not have suffered from tuberculosis, as well as the need to multiple undergo

      subsequent revision surgeries, had Defendants sold and distributed a product that was free

      from tuberculosis contamination.

44.   Plaintiff will require continued medical monitoring now and into the future in order to

      address Plaintiff’s health related to the ongoing and serious nature of her tuberculosis

      diagnosis.




                                                 8
        Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 9 of 15



45.   The Department of Health has requested ongoing monitoring of Diana’s husband and

      children, a 4-year-old and a 6-year-old, for signs and symptoms of tuberculosis

46.   Diana’s family has been counselled to decrease interaction with friends and family causing

      increasing isolation of the client and family.

47.   Plaintiff is an active schoolteacher in the Anne Arundel School System. She has used up

      all of her vacation time to deal with these medical problems, ultimately being forced to

      take unpaid leave. It is uncertain if Diana will be permitted to return to her classroom in

      the Fall causing further financial and emotional stress.

48.   Plaintiff would not have suffered these issues, had Defendants sold and distributed a

      product that was free from tuberculosis contamination.

49.   As a direct and proximate result of Plaintiff’s exposure to Defendants’ contaminated

      FiberCel product used in her cervical spine surgery, Plaintiff has suffered and continues to

      suffer from severe pain and discomfort, emotional distress, the loss of daily functions, and

      economic loss, including, but not limited to, present and future medical expenses, lost

      earnings, and future lost earning capacity, all of which are a direct result of Defendants’

      liability producing conduct.

                                     CAUSES OF ACTION
                       FIRST CAUSE OF ACTION: NEGLIGENCE

50.   Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length

      herein.

51.   Defendants owed a duty to Diana Hanson to exercise reasonable care in designing,

      researching, manufacturing, marketing, supplying, promoting, sale, testing, quality,

      assurance, quality control, and distribution of FiberCel into the stream of commerce,



                                                9
       Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 10 of 15



      including a duty to assure that the FiberCel would not cause those who used it, including

      Diana Hanson, to suffer adverse harmful effects.

52.   Defendants failed to exercise reasonable care in the designing, researching, manufacturing,

      marketing, supplying, promoting, sale, testing, quality assurance, quality control and

      distribution of FiberCel.

53.   Defendants knew or should have known that those individuals who used the defective

      FiberCel were at risk for suffering harmful effects from it, including but not limited to,

      tuberculosis, as well as other severe injuries which are permanent and lasting nature,

      physical pain, mental anguish, and diminished enjoyment of life.

54.   Defendants were negligent in designing, researching, supplying, manufacturing,

      promoting, packaging, distributing, testing, advertising, warning, marketing, and sale of

      FiberCel. The negligence of Defendants, their agents, servants, and employees, included,

      but was not limited to, the following acts and/or omissions:

      a.     Designing, manufacturing, producing, creating, and/or promoting FiberCel without

      adequately, sufficiently, or thoroughly testing the FiberCel units to ensure they were free

      from contamination of communicable diseases, including but not limited to, tuberculosis;

      b.     Not conducting a sufficient quality control testing program to determine whether

      or not the subject FiberCel was manufactured properly and was free from contamination

      or other defects making it unsafe for users of the product;

      c.     Failing to adequately and properly obtain and review complete donor medical

      history;




                                               10
       Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 11 of 15



      d.        Negligently failing to timely recall their dangerous and defective FiberCel lots at

      the earliest date that it became known that certain lots of FiberCel were, in fact, dangerous

      and defective;

      e.        Negligently manufacturing FiberCel in a manner that was dangerous to those

      individuals who had FiberCel transplanted into their bodies;

      f.        Negligently producing FiberCel in a manner that was dangerous to those

      individuals who had it transplanted into their bodies;

      g.        Failing to warn individuals who were using the product of the risks of contracting

      tuberculosis; and

      h.        Were otherwise careless and negligent.

55.   Defendants knew or should have known that consumers, such as Plaintiff Diana Hanson,

      would suffer foreseeable injury and be at increased risk of suffering an injury as a result of

      Defendants’ failure to exercise ordinary care, as set forth above.

56.   Defendants’ negligence was the proximate cause of Diana Hanson’s physical, mental,

      emotional injuries and harm, and economic loss.

57.   By reason of the foregoing, Defendants are liable to Diana Hanson for all of her injuries,

      harm, damages, and economic and non-economic losses in an amount to be determined in

      the future.

           SECOND CAUSE OF ACTION: BREACH OF IMPLIED WARRANTY

58.   Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length

      herein.

59.   Defendants are in the business of designing, manufacturing, supplying, selling, and placing

      into the stream of commerce certain goods, including FiberCel.



                                                11
       Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 12 of 15



60.   By placing FiberCel into the stream of commerce, Defendants impliedly warranted that it

      was merchantable and fit and safe for its intended use.

61.   The FiberCel placed into the stream of commerce by the Defendants and implanted into

      Plaintiff was contaminated, leading those persons who received FiberCel implants to

      develop tuberculosis, including Plaintiff, and accordingly, was not fit, safe, or

      merchantable for its intended use.

62.   The contamination in the FiberCel, manufactured, supplied, and placed into the stream of

      commerce by Defendants was present at the time the FiberCel units left Defendants’

      control and at the time it was implanted into Plaintiff as part of her spinal operation.

63.   Defendants breached the implied warranty for FiberCel because it was contaminated,

      unmerchantable, and not fit for its intended purpose, resulting in personal injuries suffered

      by Plaintiff Diana Hanson, including her development of tuberculosis.

64.   Plaintiff Diana Hanson was a foreseeable user of the FiberCel designed, manufactured, and

      placed into the stream of commerce by Defendants.

65.   By reason of the foregoing, Defendants are liable to Plaintiff Diana Hanson for her injuries,

      harm, damages, and economic and non-economic losses in an amount to be determined at

      trial.

          THIRD CAUSE OF ACTION: BREACH OF EXPRESS WARRANTY

66.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

      paragraphs of this Complaint as if they were set forth at length herein.

67.   At all times mentioned, Defendants expressly represented and warranted to Plaintiff and

      Plaintiff’s agents and physicians, by and through statements made by Defendants and their

      authorized agents or sales representatives, orally and in publications, packages inserts, and



                                               12
       Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 13 of 15



      other written materials intended for physicians, medical patients, and the public, that

      FiberCel is safe, effective, fit, and proper for its intended use. Plaintiff and Plaintiff’s

      physicians utilized FiberCel relying upon these warranties.

68.   Defendants’ own promotion states that FiberCel is processed in sterile conditions and is

      screened for bacteria and communicable disease.

69.   In utilizing FiberCel, Plaintiff relied on the skill, judgement, representation, and foregoing

      express warranties of the Defendants. These warranties and representations were false in

      that FiberCel is unsafe and unfit for its intended uses.

70.   As a result of the abovementioned breach of express warrantied by Defendants, Plaintiff

      suffered injuries and damages as alleged herein.

              FOURTH CAUSE OF ACTION: MEDICAL MONITORING

71.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

      paragraphs of this Complaint as if they were set forth at length herein.

72.   As a result of the Defendants’ negligence, Plaintiff has been treated as though she has a

      diagnosis of TB and may in the future experience ongoing symptoms of TB, in addition to

      other injuries and harm that she may suffer as a result of her exposure to TB and subsequent

      need for revision surgery.

73.   A monitoring procedure exists to monitor Plaintiff’s TB because all TB patients require

      continual and ongoing monitoring of their potentially deadly disease.

74.   Plaintiff will be required to undergo testing and analysis to monitor the presence, spread

      and/or progression of her TB.

75.   Ongoing TB testing requires expenditures of time and money.




                                               13
        Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 14 of 15



76.    The prescribed monitoring regime is reasonably necessary according to the CDC and

       Maryland Health Department.

77.    Defendants’ acts were both negligent and reckless, and they should be held accountable,

       and should compensate Plaintiff for the ongoing costs of monitoring her TB status.

WHEREFORE, Plaintiff prays for relief against Defendants, jointly and severally, as follows:

       a.        Compensatory damages exclusive of interest and costs, and in an amount to fully

       compensate Plaintiff for all past, present, and future pain and suffering;

       b.        Special damages, exclusive of interest and costs, and in an amount to fully

       compensate Plaintiff for all of her injuries and damages, both past and present;

       c.        An order to establish a medical monitoring protocol for Plaintiff to monitor her

       health;

       d.        Attorneys’ fees, expenses, and costs of this action;

       e.        Pre-judgement and post-judgement interest in the maximum amount allowed by the

       law; and

       f.        Such further relief as this Court deems necessary, just, and proper.



                                               Respectfully submitted,

                                               SMOUSE & MASON, LLC

                                               ___/s/_Roy L. Mason_________________
                                               Roy L. Mason (Bar No. 00922)
                                               Zachary E. Howerton (Bar No. 20688)
                                               223 Duke of Gloucester Street
                                               Annapolis, Maryland 21401
                                               410-269-6620 (phone)
                                               410-269-1235 (facsimile)
                                               rlm@smouseandmason.com
                                               zeh@smouseandmason.com

                                               Counsel for the Plaintiffs

                                                  14
 Case 1:21-cv-01807-ADC Document 1 Filed 07/21/21 Page 15 of 15




                                 JURY DEMAND

The Plaintiff herein demands that this matter be heard in front of a jury.



                                      ___/s/_Roy L. Mason_________________
                                      Roy L. Mason (Bar No. 00922)




                                         15
